Citation Nr: 1631148	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right L5 cutaneous branch post-traumatic damage, right patellar tendonitis and degenerative joint disease, right leg scar, and left knee limitation of extension due to tendonitis and degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from June 1981 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran perfected an appeal as to the denial of service connection for a right leg injury in the 2010 rating decision.  The RO granted the claim in a May 2013 rating decision; the Veteran has not challenged any aspect of the decision as to that issue.  In a February 2015 decision, the Board granted service connection for a right knee disorder and remanded the right hip claim for further development.  In September 2015, the Board again remanded the right hip claim.  This claim has since been returned to the Board for appellate review.  

A hearing was held before a Decision Review Officer at the RO in February 2013.  A hearing was held before the undersigned Veterans Law Judge at the Central Office in Washington, DC in October 2013.  Transcripts of both hearings are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of an October 2013 written appellate brief and the Board hearing transcript.

As noted in the previous two remands, the Veteran has initiated an appeal as to the issue of a higher initial evaluation for the service-connected scar, right leg, residual of right leg injury, as adjudicated in the May 2013 rating decision.  See January 2014 statement of the case.  The RO received a substantive appeal in January 2014.  On review, it appears that the matter remains pending and not certified to the Board.  See April 2015 VA memorandum.  Therefore, the Board again directs this matter to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary prior to adjudication of this claim.  The Veteran claims he has a right hip disorder that is related to his military service.  Alternatively, he claims that his right hip disorder was caused or aggravated by a service-connected disease or injury.  

Initially, the Board notes that service treatment records from November 1983 document right lower extremity complaints.  Specifically, the Veteran presented at that time with complaints of right leg cramps during the previous year.  The Veteran later described the symptoms as numbness to the lateral aspect of the right lower extremity which would radiate down to the dorsal of the right foot.  The Veteran was put on a physical profile for pain in the leg.  

VA provided an examination for the Veteran's right hip service connection claim in March 2013.  At that time, the VA examiner determined that the current right hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no documented history of right hip symptoms during service.  Because there were notations in the medical history section of leg symptoms beginning in 1983, it was unclear if the examiner fully contemplated that history in providing the opinion.  In addition, the examiner determined that the current right hip disorder was less likely than not proximately due to or the result of the Veteran's service-connected right leg disability; however, the examiner did not provide an opinion on the question of aggravation, and service connection was later granted for a right knee disability.

In an April 2015 clarifying opinion, another VA examiner determined that the Veteran's current right hip disorder was less likely as not incurred in or caused by military service, including illness, injury or event that occurred in 1983, or any other symptomatology therein.  The examiner also determined that it was less likely as not that the current disorder was proximately due to, a result of, or permanently aggravated by his service-connected disabilities or his altered gait.  In so finding, the examiner noted review of the lay and medical evidence and indicated that the most likely etiology of the Veteran's right hip degenerative joint disease was natural age, strong genetic disposition, elevated BMI (body mass index), and congenital bilateral valgus deformity of the bilateral lower extremities.  The examiner noted that current medical literature shows that limping, alteration of gait, or using crutches places no more weight on a leg regardless of whether the leg is normal or painful.  Instead, the stance phase is shorted in the painful leg; this does not create injury to the other joints in the same leg.  The examiner then cited to the UpToDate medical database for the Veterans Health Administration.  The examiner also indicated that the degree of osteoarthritis reported on the right hip x-ray in 2013 was surprisingly little based on the causal factors listed above, regardless of the Veteran's occupation. 

The same examiner who provided the April 2015 opinion provided a clarification in December 2015.  The examiner reiterated that the it was less likely than not that the Veteran's hip disorder manifested in or was otherwise related to the Veteran's military service, including as a result of his in-service injury in 1983.  As requested by the Board, the examiner further explained the conclusion that the Veteran's right hip disorder was not caused or aggravated by any service-connected disabilities.  

Initially, the Board notes that the April 2015 and December 2015 opinions do not account for the Veteran's lay statements of right hip symptoms existing since his 1983 right lower extremity injury during his military service.  In the March 2013 examination, the Veteran described the onset of his right hip symptoms as being in 1983 when the Veteran fell onto a tree branch during training.  The Veteran also testified in the October 2013 hearing that he had experienced hip pain since the 1983 fall.  The Board finds that this renders the March 2013, April 2015, and December 2015 negative nexus opinions inadequate.  

In addition, in June 2016, the Veteran submitted a series of private treatment records in support of his claim.  Contrary to the VA examinations of record, in a May 2016 assessment, the Veteran's private orthopedic doctor cited his review of the Veteran's "entire military record file" in opining that the Veteran's right hip arthritis and trochanteric bursitis more likely than not "stem from his injury in the U.S. Military in 1983."  The Board notes that there is no accompanying explanation to support this favorable nexus opinion.  However, as adequate rationale is also lacking for the negative nexus opinions of record, the record is inadequate for the purpose of adjudicating the Veteran's claim.  Accordingly, remand is necessary to provide an adequate medical opinion for the Veteran's claim of entitlement to service connection for a right hip disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain appropriate medical opinion to determine the etiology of his right hip disorder.  If possible, the opinion should be provided by an examiner who has not previously provided an opinion in the instant matter.  The entire claims file should be made available to and be reviewed by the examiner.  If determined necessary, provide the Veteran with an examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  
1) the 1983 service treatment records documenting treatment for and complaints of right lower extremity symptoms; 2) statements made by the Veteran that describe right hip symptoms existing since a fall sustained in 1983 during his active service; and 3) a private treatment opinion from May 2016 in which the Veteran's physician opined that the Veteran's right hip symptoms stemmed from his in-service 1983 injury.

b.  The examiner must also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each currently diagnosed right hip disorder was caused by or permanently aggravated by a service-connected disability, to include the combination of all service-connected disabilities and an altered gait therefrom.  The Veteran is currently service-connected for: (1) right L5 cutaneous branch post-traumatic damage; (2) painful right leg scar; (3) right patellar tendonitis and degenerative joint disease; and (4) left knee limitation of extension and flexion due to tendonitis and degenerative arthritis.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

